Myrick, J.:
An alternative writ of prohibition was directed to the then County Court of Santa Clara County, to prevent it from proceeding further in an insolvency matter under the Act of March 31st, 1876. The claims of two of the petitioning 'creditors accrued after the passage of the State Bankruptcy Law, and before the repeal of the Federal Bankruptcy Law; and the petitioner in this case claims that the act of the Legislature of this State, having been passed while the Federal law was in existence, was not only inoperative during the existence of the Federal law, but is also inoperative after the repeal of the Federal law as to any claims arising before such repeal.
A State bankruptcy law is not repealed by the passage of a Federal bankruptcy law; its operation is suspended. This subject was considered in Boedfeld v. Reed, 55 Cal. 299; and the principles stated in that opinion, as well as the reasons of the case, seem to us to lead inevitably to the conclusion that the existence of a Federal law does not prevent the passage of a State law; it merely postpones its operation; and that upon the repeal of the Federal law, the State law, being in existence, becomes operative, as well in regard to debts arising after the passage of the State law, before the repeal of the Federal law, as in regard to *606thosc arising after the repeal. (Damon’s Appeal, Reporter, August 4th, 1880, vol. 5, p. 180.)
Writ discharged.
Sharpstein, J., and Thornton, J., concurred.